Citation Nr: 1721895	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO. 01-06 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a back disability.

2. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to May 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2000 and December 2010 rating decisions of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).

In a November 2011 decision, the Board granted the Veteran's petition to reopen his claim of service connection for a low back disability and remanded the claim for additional development. In addition, the Board remanded the claim of increased rating in excess of 50 percent for PTSD for issuance of a statement of the case.

The matter returned to the Board in February 2015. The Board remanded the issue of service connection for a low back disability because a February 2014 VA examination was inadequate. In addition, the Board remanded the claim of an increased rating in excess of 50 percent for PTSD for the AOJ to adjudicate the claim with consideration of a September 2014 VA examination. Furthermore, the Board found the claim of TDIU inextricably intertwined with the other claims on appeal and remanded the claim. 

Most recently, in September 2016, the Board remanded the claims for further development of the evidence. In its decision, the Board found that a December 2015 VA examination was inadequate and that the Veteran's PTSD symptoms had worsened since his last PTSD examination. As a result, the Board ordered that the RO obtain adequate examinations to evaluate the PTSD and claimed back disability in addition to any outstanding VA and private treatment records. That has been accomplished, and the case has been returned for further appellate consideration. See Stegall v. West, 11 Vet. App. 268, 271 (1998).
In April 2002, the Veteran testified at a hearing before a Veterans Law Judge (VLJ). The Veteran's claims file contains a transcript of that hearing. However, the VLJ who conducted that hearing is no longer available to participate in the Veteran's appeal. The Veteran was given another opportunity to appear at a hearing before a VLJ who would decide the claim. However, he did not request an additional hearing within the time frame allowed, and the Board will proceed with adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's degenerative disc disease (DDD) and intervertebral disc disease (IVDS) of the lumbosacral spine was incurred as a result of his active service.

2. Throughout the initial rating period on appeal, the Veteran's PTSD was primarily manifested by symptoms of: nightmares; sleep disturbance; flashbacks; intrusive thoughts; hypervigilance; anxiety; panic attacks more than once a week; insomnia; irritability; lethargy; loss of motivation; difficulty concentrating and remembering; exaggerated startle response; saddened or depressed mood; impaired memory; occasional hallucinations; difficulty establishing and maintaining work and social relationships. These symptoms caused occupational and social impairment with reduced reliability and productivity.



CONCLUSIONS OF LAW

1. Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for DDD and IVDS of the lumbosacral spine has been met. 38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2. The criteria for an initial rating in excess of 50 percent for PTSD have not been met for any period. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.126, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to notify and assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The issue of entitlement to an increased rating for PTSD arises from an initial grant of service connection and assignment of a disability rating. When an initial rating appeal comes before the Board following a decision to grant service connection and assign an initial rating, no additional VCAA notice is required. Once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159 (b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement). Furthermore, in view of the Board's favorable decision herein, further assistance is unnecessary to aid the Veteran in substantiating his claim of entitlement to service connection for a back disability.

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C.A. §5103A (c)(2). All records pertaining to the conditions at issue are presumptively relevant. See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).

With regard to the duty to assist, the Veteran's service and post-service treatment records have been secured. Pursuant to the Board's September 2016 remand, the Veteran underwent a VA examination to evaluate his PTSD symptoms. See December 2016 Compensation and Pension Examination note. The Board finds that the opinion obtained is adequate for purposes of adjudicating the claim of increased rating. The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records and psychiatriac examination of the Veteran. The examiner also provided a detailed rationale for all opinions rendered. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Neither the Veteran nor his representative has challenged the adequacy of the examination obtained. Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion). The September 2016 remand decision also ordered a VA examination to evaluate the Veteran's claimed back disability. This was conducted in January 2017. See January 2017 Compensation and Pension Examination note. For the reasons elaborated below, the Board finds that the VA examination of the Veteran's back is inadequate. However, in light of the favorable opinion herein, a new examination is not warranted. Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination and treatment records, has been met. 38 C.F.R. § 3.159(c)(4) (2016). 

II. Legal Criteria & Analysis

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).

Service connection for certain chronic diseases, including arthritis, will be presumed if they are manifest to a compensable degree within one year following active service. 38 U.S.C.A. §§ 1101 , 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In relevant part, 38 U.S.C.A. § 1154 (a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay testimony is competent to establish the presence of observable symptomatology). Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible. See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. 
§ 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that his diagnosed back disability is related to a back injury he received while in combat in Korea. See February 2002 VA Form 9.

According to his service treatment records (STRs), the Veteran underwent an enlistment examination in July 1951. See July 1951 Report of Medical Examination. According to the examiner, the Veteran's spine was normal. In October 1951, the Veteran presented with complaints of back pain. See October 1951 medical report. The Veteran again reported lower back pain in September 1952. See September 1952 medical report. Subsequently, the Veteran was diagnosed with chronic lumbrosacral strain. See December 1952 medical report. The Veteran applied for outpatient treatment for his back in June 1953. See June 1953 Application for Out-Patient Treatment. However, his discharge examination reported a normal spine and no serious injuries, illnesses, or operations during his tour of active duty. See November 1953 Report of Medical Examination. 

Upon his release from active service, the Veteran filed a claim of service connection for a back disability. In an August 1953 rating decision, the RO denied the claim. In July 1978, the Veteran again filed for entitlement to service connection for a back disability. While the decision of said claim is not of record, the Veteran also refiled the claim in November 1981. Accordingly, the Veteran underwent a VA examination. See February 1982 Report of Medical Examination for Disability Evaluation. According to the examiner, the Veteran stated that he had "very bad" lower back pain stemming from a back injury in Korea. Id. Specifically, the Veteran reportedly stated that he slipped in the snow while carrying a recoilless rifle and fell on his back. Id. In a February 1982 rating decision, service connection for the Veteran's back was again denied.

Imaging studies of the Veteran's chest were conducted in May 1984. See May 1984 VA Radiographic Report. According to the examiner, the lumbar spine showed hypertrophic lipping involving the vertebrae with the intervertebral spaces being fairly well maintained but no evidence of acute injury. In addition, the examiner noted some degenerative sclerotic changes about the SI joints and possible very slight narrowing posteriorly at the L5/S1. The examiner opined that these findings were compatible with the Veteran's age. According to progress notes from the same date, the lumbar spine was found to have degenerative joint disease. See May 1984 VA progress notes. In July 1984, the Veteran was diagnosed with osteoarthritis of the lumbar spine. See July 1984 VA hospital summary. According to the hospital summary note, lumbosacral spine film showed compression of the L4 and L5 area. Subsequent treatment records reflect continued complaints of back pain. See September 1986 orthopedic clinic report; May 1989 VA medical certificate; August 1989 VA progress notes; February 2001 VA summary report; May 2001 VA nursing assessment; January 2002 VA primary care consultation note; March 2005 VA social worker note; May 2005 VA nursing assessment; February 2008 VA emergency room attending note. 

The Veteran testified in a hearing before the Board in April 2002. See April 2002 Transcript of Hearing. According to a transcript of the hearing, the Veteran stated that he hurt his back while serving in combat in Korea. Id. The Veteran stated that he was at Heartbreak Ridge for 7 months when he slipped in the snow and fell on his back. Id. The Veteran stated that he has had back problems ever since. Id.

In an April 2009 decision, the Board denied the Veteran's petition to reopen his claim of entitlement to service connection for a back disability. Subsequently, the Court of Appeals for Veterans Claims (Court) set aside the Board's decision and remanded the issue of whether new and material evidence had been presented to reopen the claim. See September 2010 Memorandum Decision. In its decision, the Court found that the Veteran's statements reflect continuous back pain since an in-service incident and that the Board gave inadequate reasons and bases for finding no new and material evidence to reopen the back claim. 

Following the Court's decision, the Board reopened the Veteran's claim of entitlement to service connection for a back disability and remanded the claim for development of the evidence. See November 2011 Board remand. Accordingly, the Veteran underwent a VA examination to determine the etiology of his back disability. See February 2014 Compensation and Pension Examination note (Virtual VA). The examiner diagnosed the Veteran with intervertebral disc syndrome (IVDS) and degenerative disc disease (DDD). However, the examiner concluded that it is less likely as not that the Veteran's back disability is related to his in-service back injury. In his report, the examiner reasoned that the current scientific literature did not support that the Veteran's back complaints were related to the in-service back injury. The examiner cited literature indicating that "low back pain cannot be reliably [and] scientifically established" and that DDD "is determined largely by genetics." Id. 

In a letter dated December 2014, the Veteran, through his representative, contended that he has reported continuous symptoms of pain in the lower back since his in-service injury. See December 2014 correspondence.
 
Pursuant to the Board's February 2015 remand, the Veteran underwent an additional VA examination to determine the etiology of his back disability. See December 2015 Compensation and Pension Examination note. In her report, the examiner concluded that the Veteran's back disability was less likely than not incurred in or caused by service. The examiner reasoned that there were no concurrent treatment, diagnosis, or diagnostics to support a claim for back conditions due to injury while in service. Further, the examiner reasoned that there was no continued pattern or establishment of pattern of disability. Simultaneously, the examiner determined that there was not enough evidence to answer the question of direct service connection without resort to mere speculation.

Finding the December 2015 examination inadequate, the Board again remanded the claim for a new back examination. See September 2016 Board remand. Consequently, a VA examination was performed in January 2017. See January 2017 Compensation and Pension Examination note. During the examination, the Veteran stated that he could not walk without a walker and was unable to bathe himself. The examiner found the Veteran frail with signs of dementia. The examiner determined that the Veteran's IVDS was less likely than not related to any in-service event. The examiner reasoned that there was no new or medically relevant information for review and that he could "find nothing that would contradict any of the decisions/opinions rendered in this case." Id. 

Most recently, the Veteran, through his representative, filed an appellate brief in connection with the claims on appeal. See May 2017 Informal Hearing Presentation. In the brief, the Veteran contended that the January 2017 examination was inadequate for failing to comply with the September 2016 Board remand instructions. Id.

Upon review of the record and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's diagnosed DDD and IVDS of the lumbosacral spine was incurred as a result of his active service.

The Veteran's back disability is characterized by arthritis. See May 1984 VA Radiographic Report; May 1984 VA progress notes; July 1984 VA hospital summary; February 2014 Compensation and Pension Examination note (Virtual VA). However, the Veteran's treatment records do not include a finding of arthritis during or within one year following his active service. Regardless, the medical record and lay testimony reflect a continuity of symptomatology of back problems since the Veteran's active service. The Veteran's STRs indicate complaints of back pain and a diagnosis of chronic back strain. Immediately upon his discharge from service, the Veteran sought treatment for his back. The Veteran continued to report back pain since that time and, indeed, throughout the pendency of the appeal. See September 1986 orthopedic clinic report; May 1989 VA medical certificate; August 1989 VA progress notes; February 2001 VA summary report; May 2001 VA nursing assessment; January 2002 VA primary care consultation note; March 2005 VA social worker note; May 2005 VA nursing assessment; February 2008 VA emergency room attending note; February 2014 Compensation and Pension Examination note (Virtual VA); December 2015 Compensation and Pension Examination note; January 2017 Compensation and Pension Examination note. Moreover, the Veteran continually contended that his back pain was caused by his in-service back injury. See February 1982 Report of Medical Examination for Disability Evaluation; April 2002 Transcript of Hearing; March 2005 VA social worker note; December 2014 correspondence. 

The Board notes that lay persons are competent to testify to observable symptomatology. As such, the Veteran is competent to testify to back pain he experienced in connection with an injury to his back in service, as well as continued back pain. Further, and despite the absence of a specific finding of a back injury during service, the Board finds the Veteran credible. The Veteran's consistent and documented reports of symptoms during and after his service support his contention that his back problems began with an in-service injury. In addition, the Board notes that the Veteran served in the infantry and received the Combat Infantry Badge. The Board acknowledges the difficulty in documenting injuries in combat situations. Accordingly, the Board places great probative value in the Veteran's statements regarding the inception and persistence of his back pain. 38 U.S.C.A. § 1154(b).

Although January 2017 VA examination provided a negative nexus opinion, the Board finds that the opinion is inadequate. First, the examiner did not provide a well-detailed rationale for his findings. The examiner merely determined that the medical record did not contradict any of the prior decisions or opinions rendered. Second, by comparing the medical evidence with past medical opinions, the examiner relied on inadequate examinations. The Board previously found that the February 2014 and December 2015 and VA examinations were inadequate. Third, the examiner did not specifically address the Veteran's lay statements regarding continuous symptomatology since service. While the examiner may have relied on the December 2015 examiner's determination that there was "no continued pattern or establishment of pattern of disability," December 2015 Compensation and Pension Examination note, such a finding is contradicted by the Veteran's well-documented complaints of back pain and medical findings of chronic back strain and arthritis, both during and after service. There is no evidence to doubt the credibility of the Veteran or his physicians. Therefore, the Veteran's reports of a continuity of symptomatology of DDD and IVDS of the lumbosacral spine is uncontroverted by adequate medical examinations. 

As such, based on the most probative evidence of record, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's DDD and IVDS of the lumbosacral spine is related to his active service. Therefore, service connection for DDD and IVDS of the lumbosacral spine is warranted. 

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 
38 U.S.C.A. § 1155. It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances. 38 C.F.R. § 4.21 (2016). 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016). When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3 (2016). 

The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings. Fenderson v. West, 12 Vet. App. 119 (1999).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person. See Jandreau, 492 F.3d 1372. Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence. Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Service connection for PTSD was granted by the Board in an August 2010 decision. Subsequently, the RO assigned an initial 50 percent disability rating. The Veteran contends that his PTSD is more disabling than currently evaluated.

The regulations establish a general rating formula for mental disorders. 38 C.F.R. 
§ 4.130. Under the General Rating Formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2016). 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike settings); inability to establish and maintain effective relationships. 

Finally, a 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned. Mauerhan, 16 Vet. App. at 443. The United States Court of Appeals for the Federal Circuit has embraced the Court's interpretation of the criteria for rating psychiatric disabilities as set out in Mauerhan. Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

A review of the record reveals that, in January 2005, the Veteran was diagnosed with PTSD and depressive disorder by a private physician. See February 2005 letter by Dr. R.J.M. In his evaluation, the private physician noted symptoms of flashbacks and nightmares of Korea; intrusive memories of Korea; difficulty remembering all aspects of his Korea experience; ease of being startled; hypervigilance; difficulty getting close to other people; withdrawal from family members and other people; marital conflicts; and general irritability; lost interest in prior hobbies; difficulty seeing a viable future; sleep disturbance; avoidance of movies, conversations, and other reminders of Korea; feelings of guilt and shame; low tolerance for frustrations and irritations; poor sleep; poor concentration; poor memory; low energy; and loss of motivation.

In February 2009, the Veteran presented to a psychiatric consultation. See February 2009 VA psychiatric note. According to the mental status examination, the Veteran exhibited appropriate hygiene and appearance, a pleasant and behaviorally appropriate demeanor, clear speech with regular rate and rhythm; a clear and logical thought process; depressed mood; and a neutral to pleasant affect. No hallucinations or delusions were noted. The Veteran reportedly denied having ideations of suicide or assault. Id.

The Veteran presented to another psychiatric consultation in November 2009. See November 2009 VA psychiatric consultation (Virtual VA). During the consultation, the Veteran stated that he went to church regularly with family, but could not "get around" like he used to. Id. The Veteran also stated that he was generally doing well. Id. The mental status examination found good hygiene and appearance, clear speech with regular rate and rhythm, good mood, euthymic affect with normal range, intact memory, and good insight and judgment. In addition, the Veteran denied suicidal and homicidal ideations. Id.

A VA examination for PTSD was performed in October 2010. See October 2010 Compensation and Pension Examination Report. In his report, the examiner noted depressive symptoms including insomnia daily; sad mood and affect daily; feelings of helplessness, hopelessness, and uselessness daily; crying spells 2 to 3 times per week; concentration difficulties daily; memory impairment daily; irritability daily; lethargy daily; and decreased interest in pleasurable activities most days of the week. The examiner also noted symptoms of difficulty with sleep, hypervigilance, exaggerated startle response, and avoidance of stimuli associated with the Veteran's trauma and of crowds and public places. In addition, the examiner found that the Veteran's thought process was rambling while also finding that he understood the outcome of behavior and understands his problem. The examiner also found the Veteran clean and neatly groomed. According to the examiner, the Veteran stated that he sees friends at church twice a week. Id. The Veteran denied suicidal ideations. Id. The Veteran also stated that he had intrusive thoughts and flashbacks of his combat experience and suffered two panic attacks per week characterized by shakes, nausea, and dizziness. Id. The Veteran stated feeling irritable and lethargic after the panic attacks. Id. Further, the examiner reported the Veteran as stating that he had visual and auditory hallucinations of being back in Korea in combat. Id.

The Veteran presented to a psychiatric consultation in November 2010. See November 2010 VA psychiatric note (Virtual VA). According to the psychiatric note, the Veteran reported that his sleep was "OK" and he did not have feelings of hopelessness, helplessness, or worthlessness. A mental status examination found that the Veteran was pleasant and cooperative; demonstrated appropriate pro-social behaviors; had hygiene and appearance within limits; spoke clearly with regular rate and rhythm; did not have impaired or reported difficulty with memory; exhibited logical, congruent, and goal directed thought content and no psychotic content; was fully oriented; had good insight and judgment toward treatment; and had generally good mood until his medication ran out. The Veteran denied experiencing voices, visions, or suicidal or homicidal ideations. Id. 

In a September 2011 psychiatric consultation, the Veteran stated that he had upsetting nightmares and that he thought about Korea. See September 2011 VA psychiatric note (Virtual VA).  The Veteran also stated that he thought he saw his wife sitting on the bed talking to her and then she disappeared. According to the psychiatric note, the Veteran also stated that he thought about his deceased daughter, who was killed in a motor vehicle accident, and that he felt depressed. According to a mental status examination, the Veteran was pleasant and cooperative; demonstrated appropriate pro-social behaviors; had hygiene and appearance within limits; spoke clearly with regular rate and rhythm; did not have impaired or reported difficulty with memory; exhibited logical, congruent, and goal directed thought content and no psychotic content; was fully oriented; had good insight and judgment toward treatment; and had generally good mood and affect. The Veteran denied experiencing voices, visions, or suicidal or homicidal ideations. Id. 

A further psychiatric consultation took place in December 2011. See December 2011 VA psychiatric note (Virtual VA). The Veteran rated his depression and anxiety 5 on a scale of 10. He also stated that he had more energy, but still felt some depression and anxiety. Id. According to a mental status examination, the Veteran was pleasant and cooperative; demonstrated appropriate pro-social behaviors; had hygiene and appearance within limits; spoke clearly with regular rate and rhythm; did not have impaired or reported difficulty with memory; exhibited logical, congruent, and goal directed thought content and no psychotic content; was fully oriented; had good insight and judgment toward treatment; and had generally good mood and affect. The Veteran denied experiencing hallucinations or suicidal or homicidal ideations. Id. A subsequent psychiatric consultation reported similar findings. See April 2012 VA psychiatric note (Virtual VA). According to that psychiatric note, the Veteran rated his depression and anxiety 6 on a scale of 10 and stated that he was feeling "fair." Id. The Veteran stated that, during the day, he takes his dog for a walk to get the paper, goes to the store and eats with his family, and goes to church. Id. However, during an August 2012 psychiatric consultation, the Veteran's son and daughter-in-law accompanied the Veteran and stated that he suffered declining memory, including forgetting names and forgetting to take medications. See August 2012 VA psychiatric note (Virtual VA). 

In August 2013, the Veteran attended an orientation to psychotherapy service class. See August 2013 VA psychotherapy group note (Virtual VA). The Veteran appeared calm and did not indicate suicidal or homicidal ideations. Subsequently, in November 2013, the Veteran presented to a psychiatric consultation. See November 2013 VA psychiatric note (Virtual VA). According to the psychiatric note, the Veteran reported severe nightmares about combat that awaken him in a cold sweat 5 times per week. A mental status examination noted that the Veteran was friendly, calm, and cooperative; spoke with a normal rate, volume, and articulation; had an "alright" mood; showed a full range of affect; had a linear and goal-directed thought process without obsessions, paranoia, or delusions; and had intact memory, intact concentration, and good judgment and insight. The Veteran denied hallucinations, suicidality, or homicidality. Id. A further psychiatric consultation took place in February 2014. See February 2014 VA psychiatric note (Virtual VA). The Veteran stated that his mood was not good due to persistent nightmares at least every other day. Id. A mental status examination did not report any other significant changes since the November 2013 psychiatric consultation.

The Veteran visited the psychiatric care clinic for a consultation in May 2014. See May 2014 VA psychiatric note (Virtual VA). According to the psychiatric note, the Veteran stated that he did he was not feeling well because "it is not fun growing older." Id. In addition, the Veteran stated that he experiences nightmares 3 to 4 times per week that awaken him from his sleep. The note also indicated that the Veteran was neatly groomed; was friendly, calm, and cooperative; spoke with normal rate, volume, and articulation; showed a full range of affect; had a linear and goal-directed thought process without obsessions, paranoia, or delusions; had intact memory and concentration; and had good insight and judgment. The Veteran denied hallucinations, suicidality, or homicidality. Id. In a subsequent psychiatric consultation, the Veteran stated that he continued to have nightmares 3 to 4 times per week, but of diminished severity. See August 2014 VA psychiatric note (Virtual VA). 

A VA examination for PTSD was performed in September 2014. See September 2014 Compensation and Examination note (Virtual VA). According to the examiner, the Veteran reported going to church and shopping with family regularly. Id. In her report, the examiner also noted symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, irritability, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting. The examiner also noted that the Veteran was pleasant, friendly, and cooperative; had a depressed affect; exhibited organized speech; and had an appearance that indicated good attention to personal hygiene. The Veteran stated that he had frequent and extremely vivid nightmares about his combat service in Korea that would awaken him. Id. In addition, the Veteran denied suicidal or homicidal ideations. Id. The examiner determined that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood. The examiner also determined that the Veteran had the ability to manage his finances.

Pursuant to the Board's September 2016 remand decision, the Veteran underwent another VA examination for PTSD. See December 2016 Compensation and Examination note. The examiner diagnosed the Veteran with PTSD, dysthymia related to PTSD, and minor vascular neurocognitive disorder unrelated to PTSD. According to the examiner, the Veteran complained of nightmares 2 to 3 times per week, occasional flashbacks, and daily upsetting thoughts and memories about Korea. Id. The Veteran also stated that he cannot prepare meals, clean, or dress himself and that his sister-in-law has power of attorney for him because he is not able to manage his own finances. Id. The examiner found that the Veteran had some symptoms of depression on a daily basis. Specifically, the examiner stated that the Veteran reported feeling "miserable and terrible" and having a sad mood, crying spells, occasional insomnia, poor concentration and memory, lethargy, fatigue, and chronic pain. Id. The examiner also noted that the Veteran appeared "somewhat disheveled." Id. However, the examiner noted an absence of overt psychotic symptoms. The examiner further indicated that the Veteran had exaggerated startle response, though the Veteran denied being angry or irritable. Id. In addition, the Veteran denied suicidal ideations. Furthermore, the examiner found no evidence of any thought disorder, hallucinations, delusions, obsessive ritualistic behavior, panic attacks, inappropriate behavior or homicidal ideation. While the Veteran required help with his personal hygiene, the examiner stated, he does not have a problem with impulse control and has never been psychiatrically hospitalized. The examiner was unable to determine the extent of the effect that the Veteran's PTSD and depression secondary had on his occupational and social functioning because "he is so impaired by the neurocognitive disorder and by his various physical ailments." Id. However, the examiner stated that his primary diagnosis appeared to be PTSD.

Upon review of the record, the Board finds that the most probative evidence of record establishes that the criteria for an initial rating in excess of 50 percent for PTSD have not been met. The Veteran's current disability rating for PTSD already contemplates his documented PTSD symptoms, including depressed mood, sleep disturbance, nightmares, flashbacks, intrusive thoughts, hypervigilance, anxiety, panic attacks more than once a week, insomnia, irritability, lethargy, loss of motivation, exaggerated startle response, impaired memory, difficulty concentrating and remembering, and difficulty establishing and maintaining work and social relationships. These symptoms cause occupational and social impairment with reduced reliability and productivity. 38 C.F.R. § 4.130.

The Board notes that, while the September 2014 VA examination found that Veteran had occupational and social impairment with deficiencies in most areas, the examiner provided little supporting evidence. The examiner noted symptoms of depressed mood, depressed affect, anxiety, suspiciousness, chronic sleep impairment, irritability, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships. The Veteran reportedly stated that he had nightmares about his combat service in Korea that would awaken him. A 50 percent disability rating contemplates such level of symptomatology. Moreover, the examiner found that the Veteran paid good attention to personal hygiene; was pleasant, friendly, and cooperative; exhibited organized speech; and denied suicidal or homicidal ideations. Although the examiner noted a difficulty in adapting to stressful circumstances, including work or a worklike setting, the Board stresses that the presence of a specified symptom or quantity of symptoms in the Rating Schedule is not required to warrant the assigned rating for PTSD. See Mauerhan v. Principi, 16 Vet. App. 436 (2002). As stated above, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7 (2016). The Board does not doubt the credibility of the examiner. However, when evaluating the Veteran's disability picture, the examiner's findings are more probative of a 50 percent disability rating than a 70 percent or 100 percent disability rating. 38 C.F.R. § 4.130.

In addition, the Board acknowledges medical and lay evidence indicating that the Veteran requires assistance in performing activities of daily living, including maintenance of minimal personal hygiene. However, the record also indicates that the Veteran's inability to maintain personal hygiene is due to his physical limitations and aging rather than his PTSD. According to the January 2017 VA examination, the Veteran stated that he could not walk without a walker and was unable to bathe himself. See January 2017 Compensation and Pension Examination note. The examiner also reported that he was elderly and frail with signs of dementia. No overt psychotic symptoms were noted. Moreover, the examiner determined that the Veteran was impaired by an unrelated neurocognitive disorder. There is no evidence to doubt the examiner's credibility. Further, in a November 2009 psychiatric consultation, the Veteran reportedly stated that he could not "get around" like he used to. See November 2009 VA psychiatric consultation (Virtual VA). Therefore, the Board finds that there is insufficient evidence that the Veteran's inability to perform activities of daily living is due to his service-connected PTSD. As such, his inability to perform activities of daily living does not warrant a 70 or 100 percent disability rating for PTSD. 38 C.F.R. 
§ 4.130.

Furthermore, the record reflects some reports of visual and auditory hallucinations. See October 2010 Compensation and Pension Examination Report; September 2011 VA psychiatric note (Virtual VA). However, the Board notes that these reports were not persistent. The Veteran denied having hallucinations throughout the appeals period. See February 2009 VA psychiatric note; December 2011 VA psychiatric note (Virtual VA); April 2012 VA psychiatric note (Virtual VA); August 2013 VA psychotherapy group note (Virtual VA); February 2014 VA psychiatric note (Virtual VA); May 2014 VA psychiatric note (Virtual VA); December 2016 Compensation and Examination note. The record also reflects that the extent of the Veteran's memory impairment is contemplated by the current 50 percent disability rating. The Board finds competent the lay testimony of the Veteran's son and daughter-in-law that he suffered declining memory, including forgetting names and forgetting to take medications. The Board also finds no reason to doubt their credibility. However, there is no evidence of record that the Veteran's memory was so impaired that he could not remember his own name or the names of close relatives. Therefore, the Veteran's occasional hallucinations and impaired memory also do not warrant a 70 or 100 percent disability rating. 38 C.F.R. § 4.130.

The Board has also considered an extraschedular evaluation under 38 C.F.R. 
§ 3.321 (b)(1). The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366  (Fed. Cir. 2009). In this case, the Veteran has not asserted, and the evidence does not show, that his service-connected PTSD is not adequately contemplated by the schedular rating criteria. Therefore, discussion of whether an extraschedular rating must be considered is not necessary. Doucette v. Shulkin, No. 15-2818, 2017 WL 877340 (Vet. App. March, 6, 2017).

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim of entitlement to initial rating in excess of 50 percent for PTSD, that doctrine is not helpful to the Veteran. See 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for DDD and IVDS of the lumbosacral spine is granted.

Entitlement to an initial rating in excess of 50 percent for PTSD is denied.

REMAND

In light of the decision granting entitlement to service connection for DDD and IVDS of the lumbosacral spine, the Board finds it necessary to remand the claim of entitlement to TDIU for proper adjudication. The Veteran does not currently meet the percentage requirements for a schedular TDIU for the entirety of the period on appeal. See 38 C.F.R. § 4.16(a) (2016). However, as assignment of a disability rating for the Veteran's DDD and IVDS of the lumbosacral spine could potentially result in eligibility for a schedular TDIU, the matters are inextricably intertwined. See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue). Therefore, adjudication of the TDIU claim at this juncture would be premature, and this claim is being remanded to allow the AOJ to assign an initial disability rating for the Veteran's service-connected DDD and IVDS of the lumbosacral spine before readjudicating the issue of entitlement to a TDIU.

Additionally, the Board finds it necessary to seek additional opinion from the VA examiner who conducted the December 2016 psychiatric examination regarding the functional effects of the Veteran's PTSD, alone and when considered with his now service-connected DDD and IVDS of the lumbosacral spine, on his activities of daily living, to include employment, considering his educational and work experience. 

Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.

1. Issue a rating decision assigning an initial disability rating for the Veteran's DDD and IVDS of the lumbosacral spine, for which he is herein awarded service connection.

2. Contact the examiner that performed the December 2016 VA examination if available, or another appropriate medical professional if necessary, and obtain an addendum opinion concerning the functional impacts of the Veteran's service-connected PTSD, both alone and combined with his service-connected DDD and IVDS of the lumbosacral spine, on his activities of daily living, to include employment. The examiner should discuss those findings in relation to the pertinent evidence of record, and any lay and clinical evidence suggesting that his overall mental health or lumbosacral spine symptoms have subsequently worsened, resulting in more severe occupational and social impairment.

The examiner must to take into account the Veteran's past education and experience. A complete rationale must be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report history and symptoms and that his reports must be considered in formulating the requested opinion. If the examiner rejects the Veteran's reports, the examiner must provide a rationale for doing so.

3. Readjudicate the claim on appeal in light of all of the evidence of record-to include whether the procedures for extraschedular consideration, pursuant to 38 C.F.R. § 4.16(b), are invoked. If the claim remains denied, the Veteran and his representative should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


